Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the office action mailed on 09/29/2021, applicant filed an amendment on 12/28/2021, amending claims 1, 5, 7, 17, and 18.  Claims 12 and 14 are cancelled; and claim 19 is newly added.  The pending claims are 1-11, 13, and 15-19. 
Response to Arguments
3.	Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. 
	As per claim 1, applicant argues that the prior art Wolff does not disclose weight values based on a detected probability of speech presence.  Accordingly, the prior art Wolf does not teach generating the enhanced audio signal as a weighted sum of the n filtered signals, using n weight values, and wherein the n weight values are based on a detected probability of speech presence in the audio signal X of the current frame.
	The examiner notes that Fig. 1 and [0028], [0038]- [0040], teaches the mixing module 106 enhances the obtained signal X by summing and processing the first and second spatial voice activity detection signal SVAD1 and SVAD2, along with power spectral density (PSD) signals, received from the first and second beamformer.  The voice activity detection signals SVAD1 and SVAD2 are mainly based on whether the speech is present or absent within the received audio signal X.  Furthermore, paragraph [0058] - [0062] show that the mixing module 106 weights are based on probability of speech presence, which is a value between 0 and 1, wherein 1 indicates
([0062], in the above equation, α is a scalar real-valued factor which is computed based on SVAD information in every frame as follows. Generally, α is set to zero, except if any two adjacent SVADs, custom-character.sub.SVAD(θ.sub.κ) and custom-character.sub.SVAD(θ.sub.n) both indicate speech).
As per the rest of the claims, and combinations of prior art reference, applicant has no further arguments beside the ones mentioned above.  Therefore, all the combinations of prior art reference mentioned above are valid, and all other claims are rejected for the same reasons as set above. 
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 13, 15, , 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wolff (US 2017/0053667) in view of Vis (US 5,806,025).
As per claim 1, Wolff teaches a signal enhancer (Fig. 1 and [0004]), the signal enhancer comprising: 
an input configured to receive an audio signal X (Fig. 1, [0028], receiving an audio signal via microphones 101. ); and 
([0005]) configured to: generate n different filters based on the audio signal X of a current frame, wherein n_>_2 ([0039]-[0041], at least two different beamformer filters are generated according to the input signal using the MVDR criterion); 
generate n filtered signals by applying each of the n filters to the audio signal X of the current frame, respectively ([0028], Fig. 1, a first speech output signal A1(W) from the first beamformer 104a provides the speech signal for the first beam and a second speech output signal A2(W) from the second beamformer 104b provides the speech signal for the second beam); and 
generate an enhanced audio signal Y for the current frame by merging the n filtered signals ([0028], the beamformer output signals are provided to a mixing module 106 which processes signal and power spectral density (PSD) signals to obtain a single enhanced signal); and 
generate the enhanced audio signal as a weighted sum of the n filtered signals using n weights values, wherein the n weight values are based on a detected probability of speech presence in the audio signal X of the current frame ([0028], [0038]- [0040], teaches the mixing module 106 enhances the obtained signal X by summing and processing the first and second spatial voice activity detection signal SVAD1 and SVAD2, along with power spectral density (PSD) signals, received from the first and second beamformer.  The voice activity detection signals SVAD1 and SVAD2 are mainly based on whether the speech is present or absent within the received audio signal X.  Furthermore, paragraph [0058] - [0062] show that the mixing module 106 weights are based on probability of speech presence, which is a value between 0 and 1, wherein 1 indicates
complete speech presence and 0 indicates complete speech absence ([0062], in the above equation, α is a scalar real-valued factor which is computed based on SVAD information in every frame as follows. Generally, α is set to zero, except if any two adjacent SVADs, custom-character.sub.SVAD(θ.sub.κ) and custom-character.sub.SVAD(θ.sub.n) both indicate speech).
The applied filters by Wolff as necessarily different because they cover different angular sectors according to paragraph [0028]; hence, they will be defined by different coefficients. However, in order to expedite prosecution the examiner refers the prior art Vis.  Vis in the same field of endeavor teaches a method and system for filtering speech signals, wherein each frame or subband is filtered according to a filter selected therefor by a SNR estimator, wherein the filter selected depends on the speech quality indicator determined for the frame or subband, and filtering each subband according to the filter selected.  The filtered signals are combined in order to construct an estimated clean speech signal (col. 5, lines 30-39 and col. 6, lines 48-53).
Therefore, it would have been obvious at the time the application was filed to use the plurality of different filters of VIS the system of Wolff, in order to adapt to different sound categories, provide better noise suppression, and thereof generate a clean speech signals (Vis, col. 2, lines 40-52).
As per claim 2, Wolff may not explicitly disclose for each of the n filters: generate a target signal S based on the audio signal X of the current frame; and generate a respective filter, of the n filters, so that a filtered signal Z, of the n filtered signals, obtained by applying the respective filter to the audio signal X of the current frame, approximates the target signal S.  
 each filter is assigned to a respective frame based on the speech quality indicator determined for the frame, and filtering each frame/subband according to the filter selected in order to construct an estimated clean speech signal proximate to the target signal (Vis, col. 5, lines 30-39 and col. 6, lines 48-53).  Therefore, it would have been obvious at the time the application was filed to use the plurality of different filters of VIS the system of Wolff, in order to adapt to different sound categories, provide better noise suppression, and thereof generate a clean speech signals (Vis, col. 2, lines 40-52).
As per claim 3 Wolff teaches wherein the operation of generating the respective filter comprises adapting the respective filter to the target signal S iteratively in one or more iterations (Wolff, [0026],[0052], adaptive beamformers.  See also, Vis, col. 5, lines 20-22 and col. 6, lines1-2).
As per claim 4 Wolff teaches wherein the operation of generating the respective filter comprises terminating adapting the respective filter upon determining that a measure of a difference between the filtered signal Z and the target signal S is below a predefined threshold (col. 4, lines47-60, wherein adapting the filters is performed until the SNR is above 0)   
As per claim 5, Wolff teaches wherein the set of n filters comprises a first filter and a second filter, and wherein each of the first filter and the second filter comprises one of the following: a noise-reduction filter, a noise-masking filter, a de-reverberation filter, a linear beam-forming filter, or an echo-cancellation filter ([0004], [0006], de-reverberation and suppression of various kinds of interferences).
 As per claim 6, Wolff teaches a pre-processor configured to: pre-process the audio signal X of the current frame, and use the pre-processed audio signal of the current frame as the audio signal of the current frame in the operation of generating the n filtered signals (necessarily disclosed by microphones of Fig. 1 and [0006]).  
As per claim 7, Wolff teaches, wherein the set of n filters comprises a first filter and a 
second filter, and wherein each of the first filter, the second filter, and the pre-processor is chosen discriminately from one of the following: a noise-reduction filter, a noise-masking filter, a de-reverberation filter, a linear beam-forming filter, or an echo-cancellation filter ([0004], [0006], de-reverberation and suppression of various kinds of interferences).
 	As per claim 8, wherein the noise-reduction filter is configured to perform a noise reduction on an audio signal of a current super frame, the current super frame comprising the current frame (does not apply, as the examiner did not consider the noise-reduction filter at claim 5).  
As per claim 9, wherein the noise-masking filter is configured to perform a noise masking operation on a plurality of spectral components of [[the]] an audio signal of [[the]] a _current super frame, the current super frame comprising the current frame (does not apply, as the examiner did not consider the noise-masking filter at claim 5).  
As per claim 10, wherein the noise masking operation is based on a plurality of estimated noise power components, each noise power component being an estimated noise power of a respective spectral component of the audio signal of the current super frame (does not apply, depending on claim 9, where the examiner did not consider the noise-masking filter at claim 5).  
As per claim 11, wherein the plurality of spectral components in the audio signal of the current frame corresponds to a windowed frame of the audio signal of the current frame (does not apply, depending on claim 9, where the examiner did not consider the noise-masking filter at claim 5).  
  	As per claim 13, Wolff teaches wherein the weighted sum is generated on the basis of n weight values, which are either pre-determined or determined based on the audio signal of the current frame ([0028], the enhanced signal is obtained based on the beamformer output signals that are provided to the mixing module 106.  The beamformer output signals are generated based on  the first and second spatial voice activity detection signal SVAD1 and SVAD2 from the first and second beamformer and Power spectral density signals Pnn1(W), Pnn2(W) of the audio signal).  
As per claim 15, wolf in view of Vis does not explicitly disclose wherein the n weight values are equal to a minimum value between a ratio and 1, and 6Application No. 16/847,239Preliminary Amendment wherein the ratio is a result of the detected probability of speech presence divided by a predefined value.  However, Wolff teaches designing the filters in a way to meet the minimum variance distortion response based on the presence of the speech in the audio signal the interference noise ([0039]-[0042]).  Therefore, it would have been obvious to set the filters weights within a range that provides a target signal.  This would a clear and clean speech signal 
As per claim 16, Wolff teaches wherein the signal enhancer is implemented in a voice communication terminal or in an automatic speech recognition system ([0007], speech recognition).
As per claim 19, Wolff teaches wherein the processor is configured to determine the probability of speech presence in the audio signal X of the current frame, wherein the speech .
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wolff (US 2017/0053667).
As per claim 17, Wolff teaches receiving an audio signal X (Fig. 1, [0028], receiving an audio signal via microphones 101); 
generating n filters based on an-the audio signal X of a current frame, wherein n>2 ([0039]-[0041], at least two different beamformer filters are generated according to the input signal using the MVDR criterion); 
generating n filtered signals by applying each of the n filters to the audio signal X of the current frame, respectively ([0028], Fig. 1, a first speech output signal A1(W) from the first beamformer 104a provides the speech signal for the first beam and a second speech output signal A2(W) from the second beamformer 104b provides the speech signal for the second beam); and 
generating an enhanced audio signal Y for the current frame by merging the n filtered signals ([0028], the beamformer output signals are provided to a mixing module 106 which processes signal and power spectral density (PSD) signals to obtain a single enhanced signal);
generating the enhanced audio signal as a weighted sum of the n filtered signals, using n weight values, , wherein the n weight values are based on a detected probability of speech presence in the audio signal X of the current frame ([0028], [0038]- [0040], wherein the mixing module 106 enhances the obtained signal X by summing and processing the first and second spatial voice activity detection signal SVAD1 and SVAD2, along with power spectral density (PSD) signals, received from the first and second beamformer.  The voice activity detection signals SVAD1 and SVAD2 are mainly based on whether the speech is present or absent within the received audio signal X.  Furthermore, paragraph [0058] - [0062] show that the mixing module 106 weights are based on probability of speech presence, which is a value between 0 and 1, wherein 1 indicates complete speech presence and 0 indicates complete speech absence ([0062], in the above equation, α is a scalar real-valued factor which is computed based on SVAD information in every frame as follows. Generally, α is set to zero, except if any two adjacent SVADs, custom-character.sub.SVAD(θ.sub.κ) and custom-character.sub.SVAD(θ.sub.n) both indicate speech).
As per claim 18, Wolff teaches a non-transitory machine readable storage medium having stored thereon processor executable instructions implementing a method ([0007]), the method comprising: receiving an audio signal X (Fig. 1, [0028], receiving an audio signal via microphones 101. ); 
the audio signal X of a current frame, wherein n>2 ([0039]-[0041], at least two different beamformer filters are generated according to the input signal using the MVDR criterion); 
generating n filtered signals by applying each of the n filters to the audio signal X of the current frame respectively ([0028], Fig. 1, a first speech output signal A1(W) from the first beamformer 104a provides the speech signal for the first beam and a second speech output signal A2(W) from the second beamformer 104b provides the speech signal for the second beam); and 
generating an enhanced audio signal Y for the current frame by merging the n filtered signals ([0028], the beamformer output signals are provided to a mixing module 106 which processes signal and power spectral density (PSD) signals to obtain a single enhanced signal),  
generating an enhanced audio signal Y for the current frame by merging the n filtered signals ([0028], the beamformer output signals are provided to a mixing module 106 which processes signal and power spectral density (PSD) signals to obtain a single enhanced signal),  
generating the enhanced audio signal as a weighted sum of the n filtered signals, using n weight values, , wherein the n weight values are based on a detected probability of speech presence in the audio signal X of the current frame ([0028], [0038]- [0040], wherein the mixing module 106 enhances the obtained signal X by summing and processing the first and second spatial voice activity detection signal SVAD1 and SVAD2, along with power spectral density (PSD) signals, received from the first and second beamformer.  The voice activity detection signals SVAD1 and SVAD2 are mainly based on whether the speech is present or absent within the received audio signal X.  Furthermore, paragraph [0058] - [0062] show that the mixing module 106 weights are based on probability of speech presence, which is a value between 0 and 1, wherein 1 indicates
complete speech presence and 0 indicates complete speech absence ([0062], in the above equation, α is a scalar real-valued factor which is computed based on SVAD information in every frame as follows. Generally, α is set to zero, except if any two adjacent SVADs, custom-character.sub.SVAD(θ.sub.κ) and custom-character.sub.SVAD(θ.sub.n) both indicate speech).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638. The examiner can normally be reached M-F 9 Am - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELALI SERROU/Primary Examiner, Art Unit 2659